DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendments filed 10 August 2022 have been entered. The amendments to the claims have overcome the 112(b) rejection set forth in the previous Office Action. Claims 1-6 and 8-22 remain pending in this application.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-2, 6, 8-12, and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20170179470 A1) in view of Yamauchi et al. (US 20170271653 A1) (provided in Information Disclosure Statement filed by Applicant on 27 January 2022) and further in view of Kim et al. (Journal of The Electrochemical Society, 160 (1) A31-A38 (2013)) (provided in Information Disclosure Statement filed by Applicant on 15 July 2020) and further in view of Park et al. (Materials Chemistry and Physics 112 (2008) 696–701) (provided in Information Disclosure Statement filed by Applicant on 27 January 2022). 

Regarding claim 1, Choi discloses a composite positive active material including a first metal oxide and a second metal oxide (Abstract). The first metal oxide in one embodiment is represented by a formula LiNixCoyMnzO2 wherein 0.7≦x≦0.99; 0<y<1; 0<z<1; and 0<x+y+z≦1 (Formula 3, [0050]). Therefore, in this embodiment the first metal oxide is a substantially nickel-based composite oxide. Choi teaches that the second metal oxide has at least one crystal structure selected from layered, perovskite, rock salt, and spinel structures [0011] and may be a number of compounds including Li2MnO3 [0054] and LiMn2O4 [0059]. The positive active material has improved lifetime characteristics by introducing the second metal oxide as a secondary phase with the first metal oxide [0045]. The primary particles of the composite positive active material is taught to be between 40 and 1000 nm while the secondary particle may be between 0.5 µm and 100 µm [0074].
Choi further teaches wherein the second metal oxide may be disposed on an entire surface of the composite active material prepared with a stepwise, melt impregnation process [0071]. The surface may further be comprised of a coating layer on the surface, such as LiF, to improve charge and discharge characteristics [0077], [0083].
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to provide a positive active material formed from a lithium nickel-based composite oxide, a lithium manganese oxide, and a lithium fluoride coating layer, as taught by Choi, with a reasonable expectation of success in providing a suitable positive active material.
Choi as modified meets the claim limitation “A positive active material for a rechargeable lithium battery, comprising: a lithium nickel-based composite oxide (a first metal oxide) and a lithium manganese composite oxide (a second metal oxide), and a surface modifying layer (coating layer) comprising lithium fluoride on the surface of at least one of the lithium nickel-based composite oxide and the lithium manganese composite oxide, wherein the lithium manganese 10composite oxide is on the surface of the lithium nickel-based composite oxide.”
Choi further discloses the X-ray diffraction data for a number of preparation examples, all of which are comprised of intensity peaks corresponding with a (003) plane and a plane oriented perpendicular to the (003) plane, the (110) plane (Fig. 2). As the amount of Li2MnO3 increased, the (003) peak shifted toward a lower angle (Fig. 3). Choi appears to disclose wherein the primary particles shown in the SEM images of Figs. 5A-5E are plate-shaped. Choi fails to provide additional details regarding the shape of the particles.

Yamauchi teaches a positive electrode active material having a lithium-nickel composite oxide including plate-shaped secondary particles projecting from plate-shaped primary particles [0144]. Yamauchi further teaches that the shapes projected from the plate surfaces of the primary plate-shaped particles mat be spherical, elliptical, oblong, and massive shapes [0144]. Yamauchi discloses that, when plate-shaped positive electrode material particles are oriented such that the (003) plane is parallel to the plate surfaces, output characteristics are adversely affected [0012]-[0013]. Instead, Yamauchi teaches that the shapes should be perpendicular to the plane surfaces and that the orientation index at the (003) plane should be between 0.9 and 1.1 because a deviation index outside of that range may lead to insufficient battery characteristics [0168]. The shapes of the particles are controlled by compositions of the nickel composite hydroxide precursors during crystallization and by the crystallization conditions, such as the pH value of the nucleation step [0076]
It would therefore be obvious to one of ordinary skill in the art to modify the crystallization conditions used to form the positive active material of Choi such that the primary particles are plate-shaped and the (003) plane of the primary particles are oriented perpendicularly to the secondary particles, as taught by Yamauchi, with a reasonable expectation of success in providing suitable output characteristics.
Modified Choi therefore meets the claim limitation “the lithium nickel-based composite oxide comprising a secondary particle in which a plurality of plate-shaped primary particles are agglomerated, the secondary particle having a regular array structure in which (003) planes of the primary particles are oriented normal to an outer surface of the secondary particle.”

As mentioned previously, Choi discloses that the second metal oxide, the lithium manganese oxide, is selected to have at least one crystalline structure selected from spinel, layered, perovskite, and rock salt structures [0011]. The method of preparing the composite material includes mixing a nickel oxide precursor, a lithium precursor, and a manganese precursor [0012]. In one embodiment, nickel sulfate, cobalt sulfate, and manganese sulfates were used as precursors [0147]. Modified Choi fails to disclose an embodiment in which the lithium manganese oxide has two types of crystalline structures.
Kim teaches a layered-layered-spinel structure for a composite of lithium manganese oxides for use as a cathode material in lithium-ion batteries (Abstract). Kim further teaches a procedure in which stoichiometric amounts of metal sulfates (Mn, Co, and Ni) were stirred and then co-precipitated, filtered, washed, dried, and calcined to form a layered-layered-spinel compound with a targeted spinel content of 6% (pg. A32, Experimental para. 1). The compound has layered structures corresponding with Li2MnO3 and LiMnO2 and additionally a spinel composition formed from LiMn2O4 (Pg. A33, Results para. 1). This layered-layered-spinel compound exhibits enhanced electrochemical capacity on cycling, a higher rate capability, and a lower area-specific-impedance in a full lithium-ion cell configuration, as compared with layered-layered electrodes having no spinel content (pg. A37, Conclusions). 
It would therefore be obvious to one of ordinary skill in the art to modify the lithium manganese composite oxide of Modified Choi such that it was formed as a layered-layered-spinel system comprised of Li2MnO3, LiMnO2, and LiMn2O4, as taught by Kim, with a reasonable expectation of success in providing a suitable positive electrode active material for use in a lithium ion battery. 
Modified Choi therefore meets the claim limitation “the lithium manganese composite oxide having two or more types of crystal lattice structures.”
Modified Choi accordingly discloses wherein the lithium manganese composite oxide is formed with a layered-layered-spinel structure. Modified Choi does not provide details regarding a cubic, monoclinic, or orthorhombic crystal structures.
Park discusses the physical and electrochemical properties of the various forms of lithium manganese oxides (Abstract). Park teaches wherein lithium manganese oxides has three different stoichiometric compositions each with its own crystal lattice structure (pg. 696, left column). Park further teaches wherein a composition with formula LiMn2O4 is cubic, LiMnO2 may be either orthorhombic or monoclinic, and Li2MnO3 is monoclinic.
 Therefore, it would be obvious to one of ordinary skill in the art prior to the effective filing date to fabricate the lithium manganese composite oxide such that it possesses a crystal lattice structure with a cubic structure corresponding to the LiMn2O4 component, a monoclinic structure corresponding to the Li2MnO3 component, and an orthorhombic structure corresponding to the LiMnO2 component, as taught by Park, with a reasonable expectation of success in producing a composite layered-layered-spinel with a conventional crystal lattice structure. Modified Choi therefore meets the claim limitation “the lithium manganese 20composite oxide has a cubic crystal lattice structure and a monoclinic crystal lattice structure.”

Regarding claim 2, Modified Choi meets the claim limitations of the positive active material according to claim 1 as set forth above. Choi additionally discloses images formed from an electron probe microanalyzer in Figs. 6A-6C and 7A-7B in which the positive active material of several examples appear to have a plurality of approximately spherically-shaped secondary structures with each having a radial center. Modified Choi therefore meets the claim limitation “wherein the secondary particle 20has a multi-centered radial array structure having a plurality of centers.”

Regarding claim 6, Modified Choi meets the claim limitations of the positive active material according to claim 1 as set forth above. Choi doesn’t provide details regarding the specific surface area of the positive electrode active material.
Yamauchi discloses that the specific surface area of the positive electrode active material is preferably 0.3 m2/g to 2.0 m2/g [0162]. Yamauchi further teaches that a specific surface area below 0.3 m2/g results in insufficient contain with the electrolytic solution leading to degraded output characteristics and battery capacity [0162]. Additionally, a specific surface area greater than 2.0 m2/g accelerated the decomposition of an electrolytic solution, resulting in safety deterioration.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention such that the positive electrode active material of Modified Choi has a specific surface area between 0.3 m2/g and 2.0 m2/g, as taught by Yamauchi, with a reasonable expectation of success in providing a positive active material with suitable contact to the electrolytic solution without accelerating electrolytic degradation. 
Modified Choi therefore meets the claim limitation “wherein the lithium nickel-based composite oxide has a specific surface area of 0.4 m2/g to 1.0 m2/g” because a prima facie case of obviousness exists in the case where the claimed ranged “overlap or lie inside ranges disclosed by the prior art.” In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05.

Regarding claim 8, Modified Choi meets the claim limitations of the positive active material according to claim 1 as set forth above. Modified Choi accordingly meets the claim limitation “wherein the lithium manganese composite oxide is represented by Chemical 
    PNG
    media_image1.png
    133
    645
    media_image1.png
    Greyscale
Formula 1: 
as set forth above in the analysis of claim 1 wherein the manganese composite oxide is formed with LiMnO2, LiMn2O4, and Li2MnO3.

Regarding claim 9, Modified Choi meets the claim limitations of the positive active material according to claim 1 as set forth above. Modified Choi accordingly meets the claim limitation “wherein the lithium manganese 20composite oxide has a cubic crystal lattice structure and a monoclinic crystal lattice structure, and an orthorhombic crystal lattice structure” because the lithium manganese composite oxide of Modified Choi renders obvious a crystal lattice structure with a cubic structure corresponding to the LiMn2O4 component, a monoclinic structure corresponding to the Li2MnO3 component, and an orthorhombic structure corresponding to the LiMnO2 component, as set forth above in the analysis of claim 1.

Regarding claim 10, Modified Choi meets the claim limitations of the positive active material according to claim 9 as set forth above. Modified Choi accordingly meets the claim limitation “wherein: the lithium manganese composite oxide having the cubic crystal lattice 25structure is at least one of LiMn204 and Li4Mn5Ol2, the lithium manganese composite oxide having the monoclinic crystal lattice structure is Li2MnO3, and the lithium manganese composite oxide having the orthorhombic crystal lattice structure is LiMnO2.”

Regarding claim 11, Modified Choi meets the claim limitations of the positive active material according to claim 1 as set forth above. Modified Choi accordingly discloses on the claim limitation “wherein the lithium manganese composite oxide has an average particle diameter (D50) of less than or equal to 10 µ5µµm” as set forth above in the analysis of claim 1.

Regarding claim 12, Modified Choi meets the claim limitations of the positive active material according to claim 1 as set forth above. Choi further discloses wherein the composite active material, formed from the lithium manganese composite oxide and the lithium nickel-based oxide, has a content of between 0 and 0.2 mol of lithium manganese composite oxide per mol of the composite active material [0040]. Furthermore, Choi teaches that if the mole fraction of the second metal oxide in the composite positive active material is greater than 0.2, the amount of residual lithium may be reduced, but a lithium battery having a positive electrode including the composite positive active material may have deteriorated cell performance, for example, in terms of capacity, conductivity, and cell output [0043]. Choi accordingly teaches wherein the amount of mol fraction of lithium manganese composite oxide in the composite active material is a result-effective variable regarding the balance between reducing residual lithium and optimizing cell performance.
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to optimize the amount of lithium manganese composite oxide in the positive active material of Choi such that it was present between 0.25 mol and 1.5 mol based on 100 mol of the lithium nickel-based oxide as a matter of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The Courts have held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). 
Modified Choi therefore meets the claim limitation “wherein the lithium manganese composite oxide is included in an amount of 0.25 mol to 1.5 mol based on 100 mol of the lithium nickel-based composite oxide.”

Regarding claim 22, Modified Choi meets the claim limitations of the positive active material according to claim 1 as set forth above. Choi further discloses wherein a lithium battery may have a positive electrode 13 comprised of the positive active material, a negative electrode 12 and an organic electrolyte [0141]-[0142]. 
It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to combine the positive active material of Modified Choi with the lithium battery taught by Choi with a reasonable expectation of success.
Modified Choi therefore meets the claim limitation “A rechargeable lithium battery, comprising: a positive electrode comprising the positive active material of claim 1;  25a negative electrode; and an electrolyte.”

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20170179470 A1) in view of Yamauchi et al. (US 20170271653 A1) (provided in Information Disclosure Statement filed by Applicant on 27 January 2022) in view of Kim et al. (Journal of The Electrochemical Society, 160 (1) A31-A38 (2013)) (provided in Information Disclosure Statement filed by Applicant on 15 July 2020) in view of Park et al. (Materials Chemistry and Physics 112 (2008) 696–701) (provided in Information Disclosure Statement filed by Applicant on 27 January 2022) as applied to claim 1 and further in view of Nakamura et al. (US 20190260024 A1) (provided in Information Disclosure Statement filed by Applicant on 6 January 2021).

Regarding claim 3, Modified Choi meets the claim limitations of the positive active material according to claim 1 as set forth above. Modified Choi does not provide details regarding the porosity of the nickel-based composite oxide.
Nakamura teaches a positive electrode active material 10 comprised of a lithium-nickel composite oxide [0087]. Nakamura further teaches a metric, “the degree of sparsity/density” which is the value represented by [area of the void 4 inside the secondary particle 3/area of the cross-section of the secondary particle 3) * 100] %, [0049]. The degree of sparsity/density is the same metric as porosity. Nakamura teaches that the degree of sparsity/density is most preferably between 2 and 7% to obtain high battery capacity [0049]. Nakamura therefore teaches wherein the sparsity, i.e. porosity, of the lithium nickel composite oxide is a result effective variable with respect to battery capacity.
It would therefore be obvious to one of ordinary skill in the art to optimize the porosity positive active material of Modified Choi such that it had a porosity between 1% and 8% as a matter of routine experimentation with a reasonable expectation of success in providing a suitable positive active material with pores that allow for the transportation of lithium ions. See MPEP 2144.05(II)(A). Modified Choi therefore meets the claim limitation “wherein the lithium nickel-based composite oxide has a porosity of 1 % to 8%.”

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20170179470 A1) in view of Yamauchi et al. (US 20170271653 A1) (provided in Information Disclosure Statement filed by Applicant on 27 January 2022) in view of Kim et al. (Journal of The Electrochemical Society, 160 (1) A31-A38 (2013)) (provided in Information Disclosure Statement filed by Applicant on 15 July 2020) in view of Park et al. (Materials Chemistry and Physics 112 (2008) 696–701) (provided in Information Disclosure Statement filed by Applicant on 27 January 2022) as applied to claim 1 and further in view of Kim et al. (US 20190288285 A1) (referenced herein as Kim ‘258) (provided in Information Disclosure Statement filed on 27 January 2022).

Regarding claim 4, Modified Choi meets the claim limitations of the positive active material according to claim 1 as set forth above. Choi further discloses wherein high residual lithium content may result in insufficient structural stability [0044]. Accordingly, the second metal oxide introduced as a secondary phase reduces the amount of residual lithium to below 15,000 ppm or less based on a total amount of the composite positive active material [0046]. Furthermore, the amount of residual lithium is determined based on a total of the amount of lithium hydroxide and the amount of lithium carbonate [0046]. Modified Choi fails to disclose wherein the amount of residual lithium is less than 1000 ppm.

Kim ‘285 teaches a positive electrode active material comprised of a lithium-nickel-manganese composite oxide [0005]. Kim ‘285 further teaches that in substituting some of the nickel sites with tungsten, an amount of residual lithium tungsten oxide may remain on the particle surfaces [0037], [0042]. Furthermore, Kim ‘285 teaches that the excess lithium tungsten oxide may be removed by washing after sintering, resulting in an amount of residual lithium of1000 ppm or less [0042]. In a case in which the excess lithium tungsten oxide is greater than 1000 ppm, a reduction in capacity and a swelling phenomenon may occur [0042].
 It would therefore be obvious to one of ordinary skill in the art prior to the effect filing date of the claimed invention to wash the surfaces of the positive active material of Modified Choi after sintering such that the amount of residual lithium may be reduced to less than 1000 ppm, as taught by Kim ‘285, with a reasonable expectation of success in providing a positive active material with a suitable capacity. 
Modified Choi therefore meets the claim limitation “wherein the positive active material comprises 1,000 ppm or less of unreacted residual lithium at the surface thereof.”

Regarding claim 5, Modified Choi meets the claim limitations of the positive active material according to claim 4 as set forth above. Modified Choi further meets the claim limitation “wherein the positive active material comprises 1,000 ppm or less of unreacted residual lithium at the surface of the lithium nickel-based composite oxide” because if there is less than 1000 ppm of residual lithium at the surface of the positive active material, there is also less than 1000 ppm at the surface of the lithium nickel-based composite oxide.

Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Choi et al. (US 20170179470 A1) in view of Yamauchi et al. (US 20170271653 A1) (provided in Information Disclosure Statement filed by Applicant on 27 January 2022) in view of Kim et al. (Journal of The Electrochemical Society, 160 (1) A31-A38 (2013)) (provided in Information Disclosure Statement filed by Applicant on 15 July 2020) in view of Park et al. (Materials Chemistry and Physics 112 (2008) 696–701) (provided in Information Disclosure Statement filed by Applicant on 27 January 2022) as applied to claim 1 and further in view of Paulsen et al. (US 20120261610 A1).

Regarding claims 13 and 14, Modified Choi meets the claim limitations of the positive active material according to claim 1 as set forth above. Modified Choi accordingly discloses wherein a coating layer is comprised of lithium fluoride, but does not provide additional details regarding the form of the LiF nor the amount.
Paulsen teaches a lithium transition metal oxide powder comprising nickel and manganese in some embodiments [0024]. Paulsen further teaches wherein a fluorine-containing polymer, such as PVDF, may be mixed with the lithium transition metal oxide to form a LiF coating [0026]. In some embodiments, the amount of fluorine-containing polymer may be between 0.2 and 0.5 wt. %. If there is too little of the polymer, it is difficult to achieve a good film and if there is too much, the capacity of the powder may be lowered [0057]. Paulsen therefore teaches wherein the amount of precursor material, PVDF powder in this case, is a result-effective variable with respect to the quality of the film coating and the capacity of the active material.

It would therefore be obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to include PVDF powder as a precursor material for forming the LiF coating and further optimizing the amount of the PVDF powder, in the active material of Modified Choi, such that the resulting LiF is present in an amount between .25 mol and 1 mol based on 100 mol of the lithium nickel-based composite oxide as a matter of routine experimentation. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. The Courts have held that, where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). 

Regarding claim 13, Modified Choi therefore meets the claim limitation “the lithium fluoride is in a particle shape.” because the LiF is formed from particulate PVDF.

Regarding claim 14, Modified Choi further meets the claim limitation “wherein the lithium fluoride is 15included in an amount of 0.25 mol to 1.0 mol based on 100 mol of the lithium nickel- based composite oxide” as set forth above.

Response to Arguments
Applicant asserts with respect to the rejection of previously presented claim 9 and with respect to newly amended claim 1 that Park discloses a method of synthesizing lithium manganese composite oxides alone and not as coating layers. Applicant thus argues that Park, alone or in combination with Choi, Kim, etc., would not render obvious wherein the lithium manganese composite oxide is formed as a coating layer on the surface of the lithium nickel- based composite oxide with both cubic and monoclinic crystal lattice structure (Remarks pg. 9, para. 2). 
This is not found to be persuasive because while Park is directed toward the manufacture of lithium manganese composite oxides alone, the rejection is based on the combined teachings of Choi, Yamauchi, Kim, and Park. In this case, Choi teaches that the second metal oxide formed on the surface of the first metal oxide may include at least one of layered Li2MnO3, spinel LiMn2O4, and other crystalline structures. Kim teaches that a suitable cathode material includes a lithium manganese composite oxide formed with layered Li2MnO3, layered LiMnO2, and spinel LiMn2O4. The combined teachings of Choi, Yamauchi, and Kim therefore render obvious wherein the second metal oxide of Modified Choi includes layered Li2MnO3, layered LiMnO2, and spinel LiMn2O4 with a reasonable expectation of success. Park teaches that the above stoichiometric configurations of lithium manganese composite oxides conventionally correspond with cubic for LiMn2O4, monoclinic for Li2MnO3, and either orthorhombic or monoclinic for LiMnO2 (Park, pg. 696, left col.). Therefore, with respect to currently amended claim 1, one of ordinary skill in the art would reasonably expect that the layered-layered-spinel structure formed in Modified Choi results in a monoclinic structure with respect to Li2MnO3 and a cubic structure for LiMn2O4, as these structures are conventional for their respective stoichiometric compositions.
Additionally, with respect to currently amended claim 9, the structure of LiMnO2 may be either monoclinic or orthorhombic. One of ordinary skill in the art would find it obvious to modify the preparation of the composite oxide and the melt impregnation process incorporating the oxide into the surface of the composite material to arrive at the orthorhombic structure. The Courts have held that is it obvious to one of ordinary skill in the art to choose from a finite number of identified, predictable solutions (orthorhombic and monoclinic structures), with a reasonable expectation of success. See MPEP 2143(I)(E).
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Justin C King whose telephone number is (571)272-1750. The examiner can normally be reached Monday - Friday: 8:30am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew T Martin can be reached on (571) 270-7871. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.C.K./Examiner, Art Unit 1728 

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728